Appeal by the defendant, by permission, from an order of the Supreme Court, Suffolk County (Rohl, J.), dated December 6, 1991, which denied his motion pursuant to CPL 440.10 and 440.20 to vacate a judgment of the same court, rendered October 23, 1989, convicting him of grand larceny in the second degree (11 counts), falsifying business records (974 counts), criminal solicitation in the fourth degree, conspiracy in the fifth degree, and misdemeanor tax law violations (16 counts), upon his plea of guilty, and imposing sentence.
Ordered that the order is affirmed.
Contrary to the defendant’s contention, it was not illegal for the court to impose consecutive sentences on the counts of grand larceny in the second degree, as each of those counts was based on separate and distinct acts (see, Penal Law § 70.25 [2]; People v Day, 73 NY2d 208, 212; People v Williams, 155 AD2d 568; People v Mabry, 151 AD2d 507). The defendant’s remaining contentions could have been raised on the direct appeal, as sufficient facts appeared on the record of the proceedings underlying the judgment to have permitted review thereof. Accordingly, the Supreme Court correctly concluded that those claims could not be raised on a motion pursuant to CPL 440.10 (see, CPL 440.10 [2] [c]). Rosenblatt, J. P., Lawrence, Eiber and Copertino, JJ., concur.